1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   SCOTT JOHNSON,                       No. 2:16-cv-2797 WBS AC
13               Plaintiff,

14        v.                              MEMORANDUM AND ORDER RE:
                                          MOTION FOR SUMMARY JUDGMENT
15   STARBUCKS CORPORATION, a
     Washington Corporation; and DOES
16   1-10,

17               Defendants.

18

19                               ----oo0oo----

20             Plaintiff Scott Johnson, an individual with a
21   disability, initiated this action against defendant Starbucks
22   Corporation (“Starbucks”), seeking damages under the American
23   with Disabilities Act (“ADA”), 42 U.S.C. § 12101, and the Unruh
24   Civil Rights Act, California Civil Code §§ 51-53; penalties under
25   the Unruh Act; and attorneys’ fees and costs.     Plaintiff moves
26   for summary judgment.1    (Docket No. 38.)
27
          1    Because plaintiff does not oppose defendant’s Request
28   for Judicial Notice (Docket No. 39-6) and the court finds the
                                     1
1    I.      Factual and Procedural Background

2                  Plaintiff is a quadriplegic who uses a wheelchair for

3    mobility.      (Decl. of Scott Johnson (“Johnson Decl.”) ¶ 2 (Docket

4    No. 38-5).)      On at least six different occasions between May 12,

5    2016 and September 21, 2016, plaintiff visited and made purchases

6    at the Starbucks-operated coffee shop located at 3045 Arden Way,

7    Sacramento, California (“Arden Starbucks”).       (Id. ¶ 4.)

8    Plaintiff alleges that during his visits, he encountered access

9    barriers that denied him full and equal access to the coffee

10   shop.       Specifically, plaintiff contends that he had difficulty

11   using the sales counter because it “was crowded with merchandise

12   and displays, which narrowed the clear width of the counter.”

13   (Id. ¶ 6.)      Plaintiff maintains that he encountered these

14   barriers each time he visited the Arden Starbucks and that the

15   barriers caused him difficulty, discomfort, and frustration.

16   (Id. ¶¶ 6-8.)

17                 On February 6, 2018, plaintiff’s accessibility

18   consultant and expert witness Gary Waters conducted a site

19   inspection of the Arden Starbucks.       (Decl. of Gary Waters

20   (“Waters Decl.”) ¶ 8 (Docket No. 38-10).)       According to his
21   expert report,2 Waters found that the location still had the

22   alleged access barriers on the date of his inspection.         (Access

23   Compliance Evaluation Survey and Report (“Waters Report”) at 4-5

24
     materials in the Request to be properly subject to judicial
25   notice, the court hereby GRANTS the Request.
26           2 The court uses the Waters Report only for its relevant
27   factual content and thus will not exclude it from consideration.
     (See Def.’s Obj. to Report (Starbucks’ request that the court
28   exclude Waters’ expert report) (Docket No. 39-10).)
                                     2
1    (Docket No. 38-11).)    His expert report contains photographs of

2    the sales counter, including pictures of specific measurements.

3    The report includes a finding that the two sections of counter

4    available for customer service are less than 36 inches long

5    because “[m]uch of the counter space is taken up by merchandise

6    display, cash registers, and other items.”     (Id. at 5.)   Waters

7    reports that the counter is measured at just less than 34.5

8    inches above the floor.      (Id. at 8.)

9                Plaintiff filed this action on November 28, 2016,

10   alleging two claims: (1) violations of the ADA, 42 U.S.C. § 12101

11   et seq.; and (2) violations of the Unruh Civil Rights Act,

12   California Civil Code §§ 51-53.      Defendant filed a motion to stay

13   proceedings pending a ruling by the Judicial Panel on

14   Multidistrict Litigation (“JPML”) on a motion to transfer this

15   case, along with 20 other similar lawsuits filed by plaintiff, to

16   a single district court as multidistrict litigation.      (Docket No.

17   22.)   This court denied the motion to stay on May 22, 2018.

18   (Docket No. 28.)    The JPML denied the motion to transfer on

19   August 2, 2018.     In Re: Starbucks Corp., Case No. 2849, Docket

20   No. 13 (JPML Aug. 1, 2018).     Another judge in this district
21   declined to relate the similar cases within this district.

22   (Docket No. 35.)    Plaintiff now moves for summary judgment.

23   II.    Discussion

24          A.   Legal Standard

25               Summary judgment is proper “if the movant shows that

26   there is no genuine dispute as to any material fact and the
27   movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

28   P. 56(a).    A material fact is one that could affect the outcome
                                         3
1    of the suit, and a genuine issue is one that could permit a

2    reasonable jury to enter a verdict in the non-moving party’s

3    favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

4    (1986).

5               The party moving for summary judgment bears the initial

6    burden of establishing the absence of a genuine issue of material

7    fact and can satisfy this burden by presenting evidence that

8    negates an essential element of the non-moving party’s case.

9    Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

10   Alternatively, the movant can demonstrate that the non-moving

11   party cannot provide evidence to support an essential element

12   upon which it will bear the burden of proof at trial.    Id.   Any

13   inferences drawn from the underlying facts must, however, be

14   viewed in the light most favorable to the party opposing the

15   motion.   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

16   U.S. 574, 587 (1986).

17       B.     Americans with Disabilities Act

18              The ADA was enacted in 1990 to “remedy widespread

19   discrimination against disabled individuals,” PGA Tour, Inc. v.

20   Martin, 532 U.S. 661, 674 (2001), and permits private lawsuits
21   against businesses that fail to accommodate individuals with

22   disabilities, 42 U.S.C. § 12188(a).   To prevail on an ADA claim,

23   “the plaintiff must show that (1) [he or] she is disabled within

24   the meaning of the ADA; (2) the defendant is a private entity

25   that owns, leases, or operates a place of public accommodation;

26   and (3) the plaintiff was denied public accommodations by the
27   defendant because of [his or] her disability.”    Molski v. M.J.

28   Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).    Only the third
                                       4
1    element is in dispute in this case.

2                “The third element--whether [a plaintiff is] denied

3    public accommodations on the basis of disability--is met if there

4    was a violation of applicable accessibility standards.”         Johnson

5    v. Wayside Prop., Inc., 41 F. Supp. 3d 973, 976 (E.D. Cal. 2014)

6    (Shubb, J.) (citation omitted); see Chapman v. Pier 1 Imps.

7    (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011) (en banc).          Those

8    standards are set forth by the ADA Accessibility Guidelines

9    (“ADAAG”).   The Department of Justice (“DOJ”) promulgated the

10   ADAAG in 1991 and revised them in 2010.       See Kohler v. Flava

11   Enters., Inc., 826 F. Supp. 2d 1221, 1229 (S.D. Cal. 2011).          All

12   architectural and structural elements in a facility are required

13   to comply with the 1991 Standards to the extent that compliance

14   is readily achievable; by contrast, the 2010 standards apply only

15   to elements that have been altered in existing facilities, or

16   that fail to comply with the 1991 Standards, on or after March

17   15, 2012.    28 C.F.R. § 36.304(d)(1)-(2).    These standards

18   “provide[] the objective contours of the standard that

19   architectural features must not impede disabled individuals’ full

20   and equal enjoyment of accommodations.”       Chapman, 631 F.3d at
21   945; see 28 C.F.R. pt. 1191 (2010 Standards); 28 C.F.R. pt. 36,

22   App. D (1991 Standards).

23               1.   Sections 904.4 and 904.4.1

24               The two 2010 standards at issue in this case are

25   Sections 904.4 and 904.4.1.   Section 904.4 states:

26       Sales and Service Counters. Sales counters and service
         counters shall comply with 904.4.1 or 904.4.2. The
27       accessible portion of the counter top shall extend the same
         depth as the sales or service counter top.
28
                                       5
1         EXCEPTION: In alterations, when the provision of a counter
          complying with 904.4 would result in a reduction of the
2         number of existing counters at work stations or a reduction
          of the number of existing mail boxes, the counter shall be
3         permitted to have a portion which is 24 inches (610 mm) long
          minimum complying with 904.4.1 provided that the required
4         clear floor or ground space is centered on the accessible
          length of the counter.
5
     36 C.F.R. § Pt. 1191, App. D, § 904.4.    Section 904.4.1, which
6
     applies in this case because an individual would approach the
7
     Arden Starbucks sales counter with his or her wheelchair parallel
8
     to it, provides in full:
9
          Parallel Approach. A portion of the counter surface that is
10        36 inches (915 mm) long minimum and 36 inches (915 mm) high
          maximum above the finish floor shall be provided. A clear
11        floor or ground space complying with 305 shall be positioned
          for a parallel approach adjacent to the 36 inch (915 mm)
12        minimum length of counter.

13        EXCEPTION: Where the provided counter surface is less than
          36 inches (915 mm) long, the entire counter surface shall be
14        36 inches (915 mm) high maximum above the finish floor.

15   Id. § 904.4.1.     Plaintiff argues that the Arden Starbucks

16   violates Section 904.4.1 because neither of its sales locations

17   on the counter provide at least 36 inches in length of counter

18   space.     Defendant responds by relying on the exception to this

19   section.    Defendant contends that the first paragraph of Section

20   904.4.1 only applies to establishments with a two-tiered sales

21   counter, one high counter for non-disabled use and one low

22   counter for disabled use.    Defendant argues that the exception in

23   the second paragraph applies because the sales counter at issue

24   here is at a uniform height and thus the entire surface

25   accommodates disabled patrons.     Plaintiff insists that the

26   exception only applies where it is not possible to provide a 36-

27   inch-wide counter, which is not the case here.

28               There is no support for plaintiff’s interpretation
                                        6
1    within the relevant text.   The exception to 904.4.1 never states

2    that it applies only where it is technically infeasible or not

3    possible to provide a counter at least 36 inches long.   The court

4    will not rewrite the standard beyond what its literal words will

5    support.   Cf. 62 Cases, More or Less, Each Containing Six Jars of

6    Jam v. United States, 340 U.S. 593, 596 (1951) (observing that a

7    court cannot add language when interpreting a text).   To the

8    extent plaintiff believes that the language in another ADAAG

9    standard requires such an interpretation, he is mistaken.      See 36

10   C.F.R. § Pt. 1191, App. B § 202.3, Exception 2 (stating that

11   alterations do not have to comply with applicable requirements

12   where compliance is “technically infeasible”).   None of the

13   relevant language in Section 202.3 exists in Section 904.4.1.

14   The court presumes that the drafters of Section 904.4.1 acted

15   intentionally in including and excluding specific language.     Cf.

16   Russello v. United States, 464 U.S. 16, 23 (1983) (presuming that

17   drafters act intentionally where they include particular language

18   in one section of a document but omit that same language in

19   another section of the same text).   The absence of language

20   within Section 904.4.1 that supports plaintiff’s interpretation
21   likely reflects an intentional choice to forgo plaintiff’s

22   preferred reading.3

23
          3    Plaintiff also relies on two decisions from the
24   Northern District of California in support of his claim that
     Starbucks has a history of problems with its sales counters. See
25   Crandall v. Starbucks Corp., 249 F. Supp. 3d 1087 (N.D. Cal.
26   2017); Kalani v. Starbucks Corp., 81 F. Supp. 3d 876 (N.D. Cal.
     2015), aff’d sub nom. Kalani v. Starbucks Coffee Co., 698 F.
27   App’x 883 (9th Cir. 2017). These decisions are not relevant
     because they do not address the exception to Section 904.4.1.
28   See Johnson v. Starbucks Corp., No. 16-CV-00724-DMR, 2018 WL
                                     7
1             By contrast, defendant’s interpretation better comports

2    with the text and structure of the two provisions.    The text of

3    the exception makes it clear that it applies when “the provided

4    counter surface is less than 36 inches (915 mm) long.”    Defendant

5    then correctly concludes that all that is required is that “the

6    entire counter surface [] be 36 inches (915 mm) high maximum

7    above the finish floor.”   Defendant’s interpretation best

8    reconciles Section 904.4.1 with its exception.   The regulations

9    envision that all sales counters will either be two-tiered, with

10   the first tier at a higher level for use by non-disabled persons

11   and the second tier at a lower level for use by disabled persons,

12   or single-tiered, with the entire counter at a uniform height.

13            If a private entity elects to have a two-tiered sales

14   counter, it satisfies the first paragraph of the rule so long as

15   the lower tier of the counter is at least 36 inches long and a

16   maximum height of 36 inches.   If the private party elects to have

17   a single-tiered sales counter, it also satisfies the first

18   paragraph if that counter meets those minimum length and maximum

19   height requirements.   A single-tier counter which does not meet

20   the minimum length requirement of the first paragraph, may still
21   comply with the regulation under the exception in the second

22   paragraph, provided that the height of the counter is no greater

23   than 36 inches.

24            This reading gives full and independent effect to the

25   text of each provision and avoids creating internal

26   inconsistencies or surplusage.   Cf. Boise Cascade Corp. v. U.S.
27
     5099283, at *4 n.5 (N.D. Cal. Oct. 17, 2018) (reaching the same
28   conclusion).
                                     8
1    E.P.A., 942 F.2d 1427, 1432 (9th Cir. 1991) (holding that courts

2    must give effect to each word in a text and make every effort not

3    to interpret a provision in a manner that renders other

4    provisions inconsistent, meaningless, or superfluous).    This

5    reading is also consonant with the purpose of the ADA.    See

6    Martin, 532 U.S. at 674 (explaining that the purpose of the ADA

7    is to eradicate discrimination against disabled individuals).

8    Where every individual, regardless of disability, uses the same

9    sales counter at a uniform height, persons with disabilities are

10   not provided with comparatively inferior services.

11             Plaintiff contends, however, that defendant's

12   interpretation of the exception leads to an absurd result

13   because, for instance, a private entity could provide a counter

14   that is only one inch long.   Plaintiff argues that such a result

15   conflicts with the entire purpose of a length requirement.4

16   There are several problems with plaintiff’s argument.     First,

17   even though this section of the regulations may not preclude a

18   one inch counter, other regulations in the ADA would not allow

19
          4    In support of this argument, plaintiff cites to Section
20   904.4’s exception, which permits counters to be a minimum of 24
     inches long where compliance with 904.4 would result in a
21   reduction of the number of existing counters. See 36 C.F.R. §
22   Pt. 1191, App. D, § 904.4. Plaintiff believes that this
     exception is evidence of the fact that a minimum length
23   requirement is necessary for accessibility purposes. This
     exception, however, is inapplicable to this case. It only
24   applies to private entities attempting to alter their existing
     counters so that those counters would comply with Sections 904.4
25   and 904.4.1. Here, defendant argues that its counter already
26   complies with these sections and thus it does not have to make
     any alterations. Moreover, this exception to Section 904.4 also
27   shows that the drafters of the ADAAG standards knew exactly how
     to include a minimum length requirement within an exception and
28   chose not to include one within the exception to Section 904.4.1.
                                     9
1    such a result.     As will be explained below, a private entity must

2    also comply with Section 36.211 and its separate requirement that

3    public accommodations be accessible to and usable by persons with

4    disabilities.    See 28 C.F.R., Part 36, Appendix C, § 36.211(a).

5    Second, practically speaking, where only a counter of uniform

6    height is provided, businesses have an incentive to construct it

7    at a usable length because otherwise they would not be able to

8    transact business with any customers.     Therefore, the court finds

9    that the exception applies and will now determine whether

10   plaintiff has shown that the sales counter does not comply with

11   its specifications.5

12             Here, it is undisputed that the sections of counter

13   space available for customer service are less than 36 inches long

14   (See Waters Report at 5.)    It is also undisputed that sales

15   counter is uniform in height, (see Decl. of Bobbie Pereira

16   (“Pereira Decl.”) ¶ 3), and falls below the maximum height of 36

17   inches specified in the exception (see Waters Report at 8

18   (finding that the sales counter measures at just less than 34.5

19   inches above the floor)).    Because the counter meets the

20   technical specifications set forth in the exception, the court
21   will deny plaintiff summary judgment on the alleged violation of

22   Section 904.4.1.

23

24        5    Plaintiff argues that the sales counter does not
     qualify for the exception because the entire counter, including
25   cluttered space, is longer than 36 inches. Even if the cluttered
26   space is included in calculating the length of the counter, the
     counter would satisfy the relevant technical requirements of the
27   first paragraph of Section 904.4.1 because it is more than 36
     inches long. And the parties agree that the entire counter falls
28   below the maximum height of 36 inches.
                                     10
1             2.      Section 36.211

2             Plaintiff also alleges that, even if the Arden

3    Starbucks complies with the previously-mentioned requirements,

4    the features of the facility violate Section 36.211 of the 1991

5    standards because they are not maintained in an accessible or

6    usable manner.   See 28 C.F.R., Part 36, Appendix C, § 36.211(a)

7    (“A public accommodation shall maintain in operable working

8    condition those features of facilities and equipment that are

9    required to be readily accessible to and usable by persons with

10   disabilities by the Act or this part.”); see also Kohler, 826 F.

11   Supp. 2d at 1227 (“A violation of the ADA can occur where a

12   defendant’s business is in compliance with ADAAG requirements,

13   but that defendant does not maintain its compliant features in a

14   useable manner.”).    Plaintiff maintains that the sales counter is

15   not useable for persons with disabilities because defendant

16   crowds the counter with merchandise and display, substantially

17   narrowing the useable space.

18            For the purposes of summary judgment, plaintiff has not

19   established beyond dispute that the sales counter is not

20   accessible for or usable by persons with disabilities.    Plaintiff
21   simply asserts as much in conclusory terms in his declaration.

22   (See Johnson Decl. ¶¶ 6-8.)    However, merely alleging that a

23   sales counter was cluttered with merchandise is insufficient by

24   itself to support the conclusion that a wheelchair user was

25   deprived of “full and equal” access to the services of a public

26   accommodation.   See Chapman, 779 F.3d at 1009.   Moreover,
27   plaintiff’s own evidence establishes that he used the sales

28   counter to purchase coffee every time he visited the Arden
                                       11
1    Starbucks.   (See Pl.’s Ex. 3 (copies of plaintiff’s receipts from

2    visits to the Arden Starbucks on May 12, 2016, May 25, 2016, May

3    26, 2016, July 7, 2016, August 14, 2016, September 15, 2016, and

4    September 21, 2016) (Docket No. 38-6).)     Given this evidence, a

5    reasonable jury could find in defendant’s favor on this issue.

6    Consequently, plaintiff is not entitled to summary judgment on

7    the alleged violation of Section 36.211.

8              Accordingly, because plaintiff is not entitled to

9    judgment as a matter of law on any alleged ADA violations, the

10   court will deny summary judgment as to this claim.6

11        C.   Unruh Act

12             The Unruh Act provides in relevant part that every

13   person is “entitled to the full and equal accommodations,

14   advantages, privileges, or services in all business

15   establishments of every kind whatsoever” notwithstanding his or

16   her disability.   Cal. Civ. Code § 51(b).    The Unruh Act

17   “incorporates the substantive standards of the ADA and creates a

18   private right of action as a matter of state law.”     Dep’t of Fair

19   Emp’t & Hous. v. Law School Admission Council Inc., 896 F. Supp.

20   2d 849, 865 (N.D. Cal. 2012); Cal. Civ. Code § 51(f) (“A
21   violation of the right of any individual under the federal

22   Americans with Disabilities Act of 1990 . . . shall also

23   constitute a violation of this section.”).

24             For the reasons given above, plaintiff cannot rely on

25   his alleged ADA violations to support summary judgment on his

26        6    Because plaintiff has not shown that he is entitled to
27   summary judgment on the merits of his ADA claim, the court does
     not decide whether there is a triable issue of fact as to
28   plaintiff’s standing to seek injunctive relief under the ADA.
                                     12
1    Unruh Act claim.    To the extent plaintiff relies on the

2    independent force of the Unruh Act, plaintiff must plead and

3    prove intentional discrimination in public accommodations in

4    violation of the terms of the Act.    Greater Los Angeles Agency on

5    Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414, 425

6    (9th Cir. 2014) (citing Munson v. Del Taco, Inc., 46 Cal. 4th

7    661, 668 (2009)).   Intentional discrimination captures willful,

8    affirmative misconduct, and the plaintiff must therefore show

9    more than the disparate impact of a facially neutral policy.      See

10   id. (citations omitted); see also Koebke v. Bernardo Heights

11   Country Club, 36 Cal. 4th 824, 855 (2005) (“A disparate impact

12   analysis or test does not apply to Unruh Act claims.”).

13              The only information provided for the requirement of

14   intentional discrimination is plaintiff’s allegation that “the

15   failure to remove these barriers was intentional because: (1)

16   these particular barriers are intuitive and obvious; (2) the

17   defendants exercised control and dominion over the conditions at

18   this location and, therefore, the lack of accessible facilities

19   was not an ‘accident’ because had the defendants intended any

20   other configuration, they had the means and ability to make the
21   change.”   (Compl. ¶ 29.)   This allegation does not establish that

22   defendant deliberately designed the sales counter in a way to

23   disadvantage disabled patrons.   Instead, as discussed above, the

24   relevant, undisputed evidence shows that the layout of the sales

25   counter is the same for all patrons regardless of disability.

26   See Cable News Network, 742 F.3d at 426 (explaining that a
27   plaintiff typically cannot establish intentional discrimination

28   where all individuals, disabled or not, are subject to the same
                                      13
1    policy).   Plaintiff’s evidence does not show willful, affirmative

2    misconduct, and instead focuses on the disparate impact the

3    usable length of the sales counter allegedly has on persons with

4    disabilities.    Because that evidence does not support a finding

5    of intentional discrimination, plaintiff has not established an

6    independent violation of the Unruh Act.

7               Accordingly, the court will deny plaintiff’s motion for

8    summary judgment as to his Unruh Act claim.

9               IT IS THEREFORE ORDERED that plaintiff's Motion for

10   Summary Judgment (Docket No. 38) be, and the same hereby is,

11   DENIED.

12   Dated:    February 20, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      14
